Citation Nr: 9912552	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for recurrent left 
shoulder dislocations with arthritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an effective date prior to January 29, 
1998, for a total disability rating due to unemployability 
caused by service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the veteran originally filed a claim in 
December 1994 for increased ratings for his service-connected 
disabilities.  The veteran's claim was denied in June 1995, 
with notification of the decision that same month.  
Eventually, the veteran submitted a VA Form 9 that was 
received by the RO on September 13, 1996.  In a May 1997 
rating decision, the RO determined that the appeal was 
untimely and notified the veteran of that determination in 
June 1997.  The veteran was notified that his Form 9 would be 
construed as a claim for increased ratings for his bilateral 
shoulder disability.

In a September 1997 letter to Representative Jo Ann Emerson, 
the veteran requested her assistance in obtaining "back 
pay."  He noted that he was informed that his appeal (of the 
June 1995 rating decision) was not considered as timely.  
However, the veteran contended that he had submitted a timely 
appeal in December 1995 but that it was lost by the VA during 
the government shutdown at that time.  

In addition to finding the veteran's September 1996 appeal as 
untimely, the May 1997 rating decision increased the 
veteran's bilateral shoulder disability rating to 20 percent, 
effective September 13, 1996.  Again, notification was by way 
of the June 1997 letter.  In June 1998 the veteran submitted 
a statement wherein he specifically disagreed with the 
effective date for his 20 percent award.  He contended that 
the effective date should be retroactive to his claim filed 
December 5, 1994.

The Board notes that there is no indication in the record of 
a statement of the case (SOC) having been issued to the 
veteran to address his disagreements with the May 1997 rating 
decision both in regard to its finding that his September 
1996 appeal was untimely, and as to the effective date for 
the grant of 20 percent ratings for his shoulder 
disabilities.  Accordingly, these issues are referred to the 
RO for the issuance of an SOC addressing the veteran's 
disagreements.

The Board also notes that the appeal for an increased rating 
for right shoulder disability was withdrawn by the veteran in 
January 1998 after he was granted an increased rating of 30 
percent.  38 C.F.R. § 20.204(b),(c) (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's recurrent dislocations of the left shoulder 
with degenerative arthritis changes are manifested by 
evidence of pain, fatigability, weakness, arthritis, and 
limitation motion midway between the side and shoulder.

3.  The veteran's formal claim for a total disability rating 
due to unemployability was received at the RO on October 7, 
1996.

4.  The veteran did not meet the minimum criteria for a total 
disability rating due to unemployability until January 29, 
1998.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for recurrent 
dislocations of the left shoulder with degenerative arthritis 
changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (1998).

2.  The requirements for an effective date for an award of a 
total rating based on unemployability prior to January 29, 
1998, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.400, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1969 to December 
1971.  A review of his service medical records (SMRs) reveals 
that he had multiple dislocations of both shoulders during 
service, with the left worse than the right.  He underwent 
surgery in November 1970 to repair the left shoulder.  An 
entry on the veteran's December 1971 separation physical 
examination noted that he was to have surgery on the right 
shoulder at VA after service. 

The veteran sought service connection for his shoulder 
disabilities in December 1971.  He was afforded a VA 
examination in January 1972.  The diagnoses were status 
postoperative repair of dislocation of the left shoulder with 
full range of motion, and history of subluxation of the right 
shoulder, symptomatic with full mobility and no dislocation 
since April 1971.  In August 1972, the veteran was granted 
service connection for his bilateral shoulder disability.  
The disabilities were assigned noncompensable evaluations.  
The veteran's shoulder disability ratings were increased to 
20 percent in a May 1997 rating decision.  In a rating 
decision dated in December 1997, the veteran's right shoulder 
disability rating was increased to 30 percent.

The veteran initially filed a claim in December 1994 for an 
increased rating for his left shoulder disability.  In 
support of his claim, records from his private physician, F. 
Caldwell, M.D., for the period from November 1976 to 
September 1983, were received.  Records from the Mayo Clinic, 
for the period from July 1993 to October 1994 were also made 
of record.  Dr. F. Caldwell's records noted a history of 
treatment for the veteran's left shoulder disability.  The 
Mayo Clinic records mostly pertained to evaluation and 
treatment for nonservice-connected conditions, especially 
rheumatoid arthritis.  However, a July 1993 x-ray of the left 
shoulder was interpreted to show irregularity of the surgical 
neck of the proximal left humerus.  Mild degenerative 
sclerosis involving the greater tuberosity was also noted.  A 
September 1994 physical examination did not report a range of 
motion but did record that the veteran had pain on motion.

Of record are private treatment records from M. L. Turner, 
M.D., for the period from August 1984 to February 1995.  The 
records reflect treatment for a variety of conditions, 
including the veteran's shoulder disabilities.  Of note is a 
February 1995 examination report which stated that the 
veteran had a well-healed anterior incision on his left 
shoulder from surgery in the service.  There was tenderness 
in the supraspinatus insertion and over the anterior joint.  
There were 70 degrees of abduction and 140 degrees of 
extension.  Impingement and apprehension tests were positive.  
Dr. Turner said that he was ordering magnetic resonance image 
(MRI) films of the veteran's shoulder as he suspected a torn 
rotator cuff.

The veteran was afforded a VA examination in February 1995.  
The examiner noted that the veteran presented MRI films of 
his shoulders.  The MRI was dated in February 1995 from the 
Lucy Lee Hospital.  The examiner noted that the MRI indicated 
a chronic rotator cuff tear with significant cystic 
degenerative changes within the greater tuberosity of the 
humeral head, and mild-to-moderate biceps tendon 
tenosynovitis.  Upon physical examination the veteran was 
very reluctant to move his shoulders.  With active movement 
of the left shoulder, the veteran had internal [sic] rotation 
of 0 to almost 90 degrees.  He brought his arm back down very 
slowly from this movement.  The examiner reported that the 
veteran had almost no internal motion.  Passive motion was 
recorded as 0 to 75 degrees of external rotation and 0-10 
degrees internal rotation.  There was some tenderness in both 
shoulders.  The veteran could abduct his shoulder to 90 
degrees.  The veteran complained of mild-to-moderate 
weakness.  The examiner noted that current x-rays revealed 
osteoarthritis changes of both shoulders.  The examiner's 
diagnosis was chronic bilateral shoulder pain with various 
diagnoses.  He noted that the veteran's symptoms seemed to be 
progressive and chronic.

Of record is a July 1995 letter from Dr. F. Caldwell wherein 
he opined that the veteran's torn rotator cuff was directly 
related to the dislocations suffered in service.  Dr. 
Caldwell also stated that the traumatic arthritis was related 
to the dislocations in service.

Dr. Turner provided a letter, dated in July 1995, wherein he 
noted the results of the February 1995 MRI for the left 
shoulder.  He stated that part of the natural history of 
recurrent dislocations is the trauma associated with them.  
He added that this trauma, over a period of time, could cause 
traumatic arthritis.

The veteran was afforded a VA orthopedic examination in 
October 1995.  His history of injury and treatment in service 
was noted.  The veteran was noted to have had an active adult 
life but was limited in regard to work in that he was unable 
to participate in heavy manual labor secondary to shoulder 
instability.  He subsequently developed rheumatoid arthritis 
with debilitation of multiple joints.  Physical examination 
revealed a range of motion of forward flexion from 0 to 90 
degrees.  Left should abduction was to 80 degrees.  He had 
external rotation to 60 degrees with internal rotation to the 
chest wall.  The veteran had a positive impingement sign.  
There was 4+/5 strength of the trapezius, deltoids, and 
internal rotators.  The external rotator was noted to be 4-
/5.  The examiner reported that radiographs of the left 
shoulder revealed sclerosis of the greater tuberosity and 
degenerative disease of the humeral head at the distal margin 
of the articular head of the humerus just medial to the 
insertion of the rotator cuff supraspinatus tendon.  Cystic 
formation was noted on the left consistent with rheumatoid 
arthritis.  The examiner further stated that the veteran's 
inflammatory arthritis had stabilized his previously 
subluxating shoulders as well as multiple joints in the hands 
and extremities, leaving him disabled.  The examiner said 
that, although the previous history of subluxating shoulders 
did not cause the veteran's rheumatoid arthritis, it was the 
examiner's professional opinion that the veteran's bilateral 
shoulder condition could be very debilitating in nature.  It 
adversely affected the veteran's job selection in civilian 
life.  He recommended that the veteran's noncompensable 
rating, at that time, be reconsidered.

The veteran submitted a VA Form 9 that was received on 
September 13, 1996.  He intended the submission to be an 
appeal of an earlier rating decision; however, the Form 9 was 
construed by the RO as a claim for an increased rating.  The 
veteran indicated on the Form 9 that he wanted a local 
hearing at the RO.

The veteran was afforded a hearing on October 1, 1996.  He 
testified that his shoulders hurt.  On a scale of 0 to 10, he 
was usually a 5 or 6, but sometimes his pain would be a 10.  
He had to guard his movements, he said that even a sudden 
stop could cause his shoulders to hurt.  He said that his 
shoulders still would "pop out" but not as often as before.  
He testified that he had last worked two years earlier.  He 
had worked at a family supermarket, beginning in 1975.  He 
used to perform a lot of manual labor at first, but gradually 
was only able to do office work.  Finally, he was no longer 
able to adequately even do the office work due to his pain 
and limited movement.  His wife testified that she had 
witnessed the veteran experiencing dislocations of his 
shoulders.  She said that it had happened so often that she 
no longer took particular notice as to how often, she just 
knew that it was frequent.  Both the veteran and his wife 
testified as to how they had moved into a new home that was 
handicapped accessible.  They had arranged items in the 
kitchen and refrigerator to accommodate the veteran's 
inability to raise his arms very high, his lack of strength 
and ability to grip.  A friend of the veteran testified that 
he had known the veteran since approximately 1977.  He noted 
that the veteran's condition had changed for the worse.  He 
recounted their last hunting trip in January 1996 where the 
veteran was unable to do anything but sit there.  The veteran 
and his wife also testified that he was sometimes able to 
dress himself, but, at other times, required assistance.  As 
a result of the veteran's testimony in regard to his 
employability, he was asked to submit a formal claim for a 
total disability rating due to unemployability.

The veteran provided three lay statements at his hearing in 
support of his claim.  Two of the statements were from 
partners from the supermarket where he had worked, and the 
other from a friend of over 20 years.  The statements 
attested to the veteran's progressive inability to lift 
things, to lift his arms above shoulder height, and finally 
his inability to do even office work as a result of his 
shoulder pain. 

Of record is a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  The date 
stamp on the form indicates that it was received at the RO on 
October 7, 1996.

Of record is a report on the veteran's employment from Jim 
Hogg's Supermarket, Incorporated, dated in February 1997.  
The report indicated that the veteran was last employed in 
August 1994.  The report also noted that the veteran's 
original job responsibilities involved manual labor such as 
unloading freight trucks, driving a fork lift and stocking 
shelves.  However, his duties were changed to office work to 
accommodate his disabilities.  Eventually, the veteran was 
unable to perform even his office work.

Also of record are records from the Social Security 
Administration (SSA) used in evaluating the veteran's SSA 
disability claim.  A Disability Determination and 
Transmittal, Form SSA-831-C3, dated in November 1994 listed 
rheumatoid arthritis and inflammatory polyarthropathies as 
the primary diagnoses.  Essential hypertension was noted to 
be a secondary diagnosis.  A November 1994 clinical entry by 
a H. D. Ridings, M.D., noted that the veteran had long-term 
active rheumatoid arthritis with active synovitis and marked 
limitations.  The remainder of the medical records 
predominantly address treatment for the veteran's rheumatoid 
arthritis and its increasing affect on his joints and mental 
condition.

Of record are additional statements from several of the 
veteran's private physicians including:  Dr. F. Caldwell 
dated in June 1997, July 1997, and November 1997; Dr. Michael 
Caldwell dated in August 1997, November 1997, and January 
1998; and, Dr. Turner dated in August 1997.  In essence the 
statements all conclude that the veteran is unemployable as a 
result of his service-connected bilateral shoulder 
disability.  A July 1997 MRI of the left shoulder from Lucy 
Lee Hospital was cited to show flattening of the lateral 
humeral head with subchondral cystic changes which could be 
due to past shoulder dislocation with resultant Hill-Sachs 
deformity.  The MRI report also noted that some of the 
cortical changes could be related to surgery in service.  In 
his June 1997 statement, Dr. F. Caldwell opined that the 
veteran's depressive reaction was related to his service-
connected shoulder disabilities.  

The veteran submitted statements from several companies, 
dated in June and July 1997, which declared that the 
veteran's disabilities rendered him unemployable with the 
respective companies.

Of record are additional SSA records, with no date of receipt 
indicated.  The records are dated in 1994 and reflect 
additional SSA evaluation of the veteran's disability claim.  
Included is an October 1994 report of contact which detailed 
the veteran's many difficulties with daily activities.  The 
report noted that the veteran had many problems in trying to 
perform ordinary functions such as getting dressed, getting 
out of a chair, brushing his teeth, getting out of a hot tub 
and bath tub.  The report attributes the difficulties to pain 
in all joints, with the hands and knees as the worst most of 
the time.

Of record is a September 1997 statement from a VA counseling 
psychologist.  The psychologist noted that the veteran had 
been evaluated for consideration of vocational 
rehabilitation.  Based on an interview and review of the 
veteran's records, the psychologist concluded that veteran 
was not a viable candidate for vocational rehabilitation.  
The psychologist further stated that the evidence strongly 
suggested that the predominant reason for the veteran's 
inability to work or train at that time was due to his 
service-connected bilateral shoulder condition.  

The veteran was afforded a VA general medical examination in 
November 1997.  Physical examination of the shoulders 
revealed a greatly reduced strength noted in the upper arms.  
There was decreased strength against resistance.  There was 
also fatigability.  The examiner reported that after about 10 
seconds there was a decrease of strength of approximately 30 
percent.  Range of motion was reported as forward flexion of 
0 to 40 degrees with increased pain noted in the shoulder.  
There was abduction of 0 to 38 degrees.  Internal and 
external rotation were noted to be 0 to 45 degrees.  There 
was tenderness to palpation to the shoulder and a slippage 
noted of approximately 3/4 of an inch with any type of pressure 
applied to the distal part of the arm.  There was no 
swelling.  The veteran reported flare-ups about every three 
days.  The duration was described as 12 hours.  The examiner 
also reported that x-rays of the left shoulder showed 
osteoarthritis of a mild degree.  There was no atrophy of the 
muscles although weakness and fatigability were noted.  The 
reported pertinent diagnosis was given as bilateral shoulder 
left eye [sic], mild degree with slippage noted with 
ligaments, with decreased strength noted in both arms.  The 
examiner remarked that it was obvious that the veteran would 
not be able to be employed to any amount with any type of 
labor type of occupation due to the problems associated with 
both his knee and his shoulders, which were severe, and the 
amount of problems associated with his right hand and heart 
surgery from May 1997.  The examiner added that, even though 
the veteran had two years of college, it did not appear that 
he was capable of anything but labor-type employment and this 
would be very difficult with his medical history.

Of record is a VA Social Work report dated in November 1997.  
The report noted the veteran's medical problems as arthritis 
in both shoulders with limited motion.  The examiner said 
that the veteran should receive evaluation and treatment for 
depression associated with his medical condition.

Also of record is a December 1997 statement from the 
veteran's treating VA psychologist.  The psychologist noted 
that the veteran was being treated for depression.  The 
psychologist opined that the veteran's depression was 
secondary to chronic pain from the bilateral shoulder 
disability and that the veteran was incapable of maintaining 
substantially gainful employment.

The veteran was afforded a VA mental disorders examination in 
February 1998.  He was diagnosed with major depression, 
recurring, moderate, and dysthymic disorder.  The examiner 
related the veteran's diagnoses to his chronic pain, physical 
handicap, and loss of productivity.

By way of a rating decision, dated in May 1998, the veteran 
was granted service connection for major depression with 
dysthymic disorder with a 50 percent rating.  The effective 
date for service connection and the 50 percent rating was 
January 29, 1998.  The veteran was also found to be entitled 
to a total disability rating with an effective date of 
January 29, 1998. 

In a statement, received in May 1998, the veteran disputed 
the effective date of his total disability rating.  He noted 
that he submitted his claim as a result of the hearing 
officer's encouragement in October 1996.  The veteran said 
that his claim was received by the RO on November 1, 1996.  
The veteran contended that he met the criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(b) 
(1998).  He asserted that his total disability rating should 
be effective from November 1, 1996.

II.  Analysis

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

A.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is right handed.  His left shoulder disability 
has been rated as 20 percent disabling under Diagnostic Code 
5201 for limitation of motion of the left arm.  38 C.F.R. 
§ 4.71a (1998).  Under Diagnostic Code 5201 a 20 percent 
disability is applicable where motion is limited to shoulder 
level for the minor arm or midway between the side and 
shoulder level.  A 30 percent rating is for consideration 
where the motion is limited to 25 degrees from the side.  The 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(1998), to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The medical evidence shows a noted decrease in strength in 
the left upper arm and fatigability.  The November 1997 VA 
examination report noted forward flexion of only 0 to 40 
degrees, and abduction from 0 to 38 degrees.  Normal range of 
motion for flexion and abduction is 0 to 180 degrees.  
38 C.F.R. § 4.71a, Plate I (1998).  The November 1997 range 
of motion demonstrated a decline from VA examinations in 
February and October 1995.  The veteran had objective 
evidence of pain on motion and slippage of the shoulder joint 
with any type of pressure applied to the distal part of the 
arm.  There was clear objective x-ray evidence of arthritis 
directly attributable to the veteran's multiple dislocations.  
Finally, at his October 1996 hearing, the veteran testified 
as to how he had to guard his every movement with his 
shoulders as even sudden stops would produce pain.  His wife 
further testified that his shoulder would dislocate 
frequently.  

The objective evidence clearly demonstrates that the veteran 
satisfies the rating criteria for a 20 percent rating under 
Diagnostic Code 5201 for the minor arm.  His examination 
results show that his left arm motion is limited to midway 
between his side and shoulder level.  However, given the 
totality of the his symptomatology and objective evidence of 
record, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that his disability is more 
appropriately rated at the 30 percent level for Diagnostic 
Code 5201.  

In reaching this decision the Board has considered other 
diagnostic codes for application.  However, there is no 
evidence that the disability more nearly approximates 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees, to warrant the assignment of 
a 40 percent rating under Diagnostic Code 5200.  Moreover, 
there is no evidence that the disability more nearly 
approximates fibrous union of the humerus to justify a 40 
percent rating under Diagnostic Code 5202.  38 C.F.R. 
§ 4.71a.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (1998).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his left shoulder disability since his 
discharge from service.  Although the disability is 
manifested by pain, limitation of motion, weakness and 
recurrent dislocations, these manifestations are contemplated 
by the 30 percent rating granted herein.  There are no 
unusual or exceptional manifestations of the disability.  The 
disability is shown to be productive of industrial 
impairment; however, it involves the veteran's minor 
extremity and there is no indication that the average 
industrial impairment, as opposed to the veteran's individual 
industrial impairment, from the disability would be in excess 
of that contemplated by the 30 percent rating.  Therefore, 
the Board has concluded that referral of this claim for 
extra-schedular consideration is not in order.    

Earlier Effective Date

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (1998).  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within 1 year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Service connection for psychiatric disability was granted 
effective January 29, 1998.  The veteran has not appealed the 
assignment of this effective date.  Therefore, this effective 
date is not at issue, and the veteran's service-connected 
psychiatric disability is not for consideration in 
determining whether an effective date earlier than January 
29, 1998, is warranted for the total rating based on 
unemployability due to service-connected disabilities.   

In addition to the right and left shoulder disabilities, each 
assigned an evaluation of 30 percent, service connection is 
in effect for peptic ulcer disease, for which a 10 percent 
evaluation has been in effect since December 1971.  The 
combined rating for the peptic ulcer disease and left and 
right shoulder disabilities is 60 percent.  38 C.F.R. § 4.25 
(1998).  

The veteran has not claimed that a higher evaluation is 
warranted for his peptic ulcer disease, and following the 
grant of an increased evaluation of 30 percent for his right 
shoulder disability, the veteran withdrew his appeal for an 
increased evaluation for the right shoulder disability.  
Therefore, the evaluations assigned for these disabilities 
are not at issue in this appeal.  As explained above, the 
Board has determined that a schedular evaluation of 30 
percent, but not higher, is warranted for the veteran's left 
shoulder disability and that referral of the left shoulder 
claim for extra-schedular consideration is not in order.  
Therefore, the claim for an effective earlier than January 
29, 1998, for a total rating based on unemployability due to 
service-connected disabilities must be denied because the 
veteran did not meet the minimum percentage requirements for 
a total rating based on unemployability due to service-
connected disabilities before that date.


ORDER

A 30 percent disability rating for residuals of left shoulder 
dislocations with arthritis is granted, subject to the 
provisions governing the payment of monetary benefits.

Entitlement to an effective date prior to January 29, 1998, 
for a total disability rating due to unemployability caused 
by service-connected disabilities is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

